          Case 6:19-cv-00432-PGB-LRH Document 6 Filed 03/08/19 Page 1 of 1 PageID 75
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                   REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                         FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                          ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                               TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                       Middle District of Florida                             on the following
      6    Trademarks or          Patents. (        the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                      DATE FILED                      U.S. DISTRICT COURT
  6:19-cv-432-Orl-40LRH                 March 6, 2019                                      Middle District of Florida
PLAINTIFF                                                                DEFENDANT


 DANIEL J. NEWLIN, P.A.                                                   ELOCAL USA, LLC, et al.


        PATENT OR                    DATE OF PATENT
                                                                                   HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1      See attached complaint




CLERK                                                    (BY) DEPUTY CLERK                                          DATE

             ELIZABETH M. WARREN                                            Albairis Concepcion                            March 8, 2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
